DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,977,732 to Matsumoto, and in view of USPN 5,920,160 to Yamada. 
As to claim 1, Matsumoto teaches an obstacle detection method for a moving element activated by a motor wherein the obstacle detection method is (Abstract, col. 3: lines 46 – col. 5: lines 13) to: move the element at a substantially constant speed(col. 16: lines 27-38); determine an actual torque value to move the element at the constant speed, determine a torque parameter based on the actual torque value, comparing the torque parameter with a threshold value and determining the presence of an obstacle if the torque parameter is above the torque parameter threshold (col. 15: lines 53 – col. 16: lines 11, col. 22: lines 23-32).
Matsumoto does not teach an apparatus wherein the torque parameter is determined based on a set of historical torque values and the actual torque value. 

            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Yamada into 

Matsumoto since Matsumoto suggests a motor control system and Yamada suggests the beneficial use of an apparatus wherein the torque parameter is determined based on a set of historical torque values and the actual torque value in the analogous art of motor control technology.
 	The motivation for this comes from the fact that Yamada teaches an apparatus wherein the torque parameter is determined based on a set of historical torque values and the actual torque value which can be used to improve the motor control system disclosed by Matsumoto.
As to claim 2, Matsumoto in view of Yamada teaches the method of claim 1 wherein the determination of the actual torque value comprises a calculation based on an energy applied to the motor to maintain the constant speed(Matsumoto col. 4: lines 54 – col. 5: lines 13 wherein apparatus and method are taught to detect motor current, motor voltage and motor speed which can be readily converted to motor energy by a person of ordinary skill in the art).
	As to claim 3, Matsumoto in view of Yamada teaches the method of claim 2 wherein the motor is energized using a PWM signal and the energy applied to the motor is an effective energy in the PWM signal(Matsumoto col. 18: lines 40-48). 
As to claim 8, Matsumoto in view of Yamada teaches the method of claim 1 wherein the moving element is an alignment bar(Matsumoto fig. 2: “100B” wherein the moving element can be readily replaced by an object including but not limiting to an alignment bar).
Allowable Subject Matter
5. 	Claims 4-7, 9 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.                                                
6.	Claims 10-15 are allowed.	
7.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 10: Wherein the torque parameter is determined by operating the actual torque value with a reference torque value stored in the memory, being the reference torque value a dynamic value including remaining claim limitations. 
As per independent claim 15: Wherein the torque parameter is determined by averaging a set of torque values, the set of torque values including the actual torque value.


                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,426,604 to Ito discloses a motor control system for power window.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the 
/DAVID LUO/Primary Examiner, Art Unit 2846